Electronically Filed
                                                      Supreme Court
                                                      SCWC-29856
                                                      14-FEB-2012
                                                      10:12 AM


                          NO. SCWC-29856

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

          MIHO HAIGLER, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29856; FC-CR. NO. 08-1-2327)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J. Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on January 4, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 14, 2012.

Emmanuel V. Tipon of             /s/ Mark E. Recktenwald
The Tipon Law Firm, LLLC,
for petitioner/defendant-        /s/ Paula A. Nakayama
appellant on the application
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna